Order of the County Court, Westchester County, entered March 4, 1970, affirmed insofar as on reargument, it denied appellant’s coram nobis application. No opinion. Purported appeal from an order of the same court, dated September 30, 1970, which denied another coram nobis application by appellant, dismissed. Having failed to serve and file a timely notice of appeal from this order, defendant’s purported appeal therefrom must be dismissed. We have, nevertheless, considered the merits and, were the appeal properly before us, we would have affirmed, since the main question raised was decided, as implicitly presented, in a prior appeal (People v. Manasek, 32 A D 2d 614). Rabin, P. J., HopMns, Munder, Latham and Gulotta, JJ., concur.